Citation Nr: 1529263	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  05-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected post-total right knee replacement since November 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) Montgomery, Alabama, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for right chondromalacia patella.  The Veteran perfected an appeal of that determination.

In October 2009 and May 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  On each occasion, the AMC/RO completed the additional development as directed.  Pursuant to the October 2009 remand, the AMC continued to deny the claims, and returned the case to the Board for further appellate review.  Pursuant to the May 2011 remand, the AMC denied a rating higher than 10 percent for the period prior to September 1, 2009; and, denied a rating higher than 30 percent for the period since November 1, 2010, and returned the case to the Board for further appellate review.

The electronic (Virtual VA) paperless file reflects a June 2010 rating decision that granted a temporary 100 percent rating for the period September 1, 2009, to October 31, 2010, and a 30 percent rating as of November 1, 2010. 

In a September 2012 decision, the Board denied the Veteran's claim for a disability rating higher than 10 percent for the service-connected right chondromalacia patella, including entitlement to a temporary total rating, prior to September 1, 2009, and a disability rating in excess of 30 percent for post-total right knee replacement since November 1, 2010.  

The Veteran appealed that portion of the Board's September 2012 decision which denied a disability rating in excess of 30 percent for the service-connected status post right knee replacement since November 1, 2010 to the United States Court of Appeals for Veterans Claims (CAVC or Court).  
While his appeal was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate that portion of the Board's decision denying a disability rating in excess of 30 percent from November 1, 2010 for the right knee replacement; and, remand the case to the Board for further development and readjudication.  In a May 2013 Order, the Court granted the Joint Motion.  The case was returned to the Board.

In January 2014, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for further action, consistent with the Joint Motion.  After accomplishing the requested action, the AOJ has continued to deny the Veteran's claim (as reflected in the May 2015 supplemental statements of the case (SSOC)). 

Subsequent to the May 2015 SSOC, the Veteran's attorney submitted argument and additional medical evidence from Jack Hughston Memorial Hospital and Flowers Hospital (located in the Veteran's electronic Veterans Benefits Management Systems (VBMS) file).  In the May 27, 2015 statement, the attorney stated that the Veteran does not waive AOJ jurisdiction of the evidence/argument.  Further, in the May statement, the attorney indicated that the Veteran is raising entitlement to TDIU.  The AOJ has not yet adjudicated a claim for a TDIU.  The Board finds, however, that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for right knee disability, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Finally, as noted, in addition to the paper claims file, the Veteran has electronic Virtual VA and VBMS files.  The documents in these files have been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if any action, on his part, is required.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated. 

As noted in the Introduction, in May 2015, the Veteran's attorney submitted additional evidence.  Indeed, subsequent to the May 12, 2015 SSOC, additional treatment records from Jack Hughston Memorial Hospital and Flowers Hospital were uploaded to the Veteran's VBMS file.  The attorney expressly stated that the Veteran does not waive RO consideration of this additional evidence submitted.  See May 2015 correspondence (located in VBMS). 

Thus, in providing the Veteran a full opportunity to have both the AOJ and the Board adjudicate his appeal, the Board is remanding the appeal back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

With regard to the TDIU issue, as indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim.  See Rice, supra.  The Board finds, however that further development is necessary for a fair adjudication of the TDIU aspect of the claim.  Therefore, on remand, the Veteran should be provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the AOJ obtain all outstanding treatment records regarding his service-connected disabilities, and afford the Veteran any VA examinations or opinions deemed necessary to decide the claim.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board notes, however, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran also should be given another opportunity to identify any additional healthcare providers who treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records dated from May 2015 to the present.  All reasonable attempts should be made to obtain such records.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
3.  After obtaining any outstanding treatment records relevant to the Veteran's service-connected disabilities, if deemed necessary, the claims file should be forwarded to an appropriate medical professional to offer an opinion as to the functional impact the Veteran's service-connected disabilities- currently, right knee, bilateral hearing loss, left knee, tinnitus, perirectal abscess, and removal of left great toenail-has on his ability to perform the activities of daily living, to include the physical acts required for employment. 

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner must consider and discuss the combined effects of the Veteran's right knee disability, bilateral hearing loss, left knee disability, tinnitus, perirectal abscess, and removal of left great toenail has on his ability to perform the activities of daily living, to include employment.

In responding to the above, the examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history as well as the Veteran's lay assertions. 

All examination findings, along with complete, clearly stated rationale for the conclusions reached must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




